DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/29/2022 has been entered.

Claims 1 and 5-10 are presented for examination. Claims 1 and 8-9 have been amended. Claims 2 and 4 have been cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20160246647A1, hereafter Harris), Ito (US 6675191 B1), Baker (US 5485593 A) and Jachiet (US 20120110301 A1).
Jachiet was cited on the previous office action.

Regarding to Claim 1, Harris discloses: a method for implementing a partitioning during execution of software applications on a platform comprising a multicore processor having several separate cores (see Fig. 7B, [0023] and [0093]; “multi-core hardware”),
the implementing method being implemented by an electronic implementing device and comprising the following step:
-switching between execution of a current set of software application(s) on a plurality of cores and execution of a subsequence set of software application(s) on the plurality of cores, wherein the current set of software application(s) is executed on said plurality of cores and then the subsequence set of software application(s) is executed on said plurality of cores (see Fig. 7B and [0093]; “two jobs take turns using as many cores as they can (based on the availability of runnable threads) during alternate time slices”, “in a first time period, all of the cores are allocated to the first job” and “In a second time period, all of the cores are allocated to the second job”. Also see [0081]; “such a re-allocation may be performed in response to the starting and/or completing of various items of work or batches of work items, in response to an executing application (job) reaching completion and/or in response to the submission of an additional application (job)”, emphasis added. The electronic implementing device performs method/steps of switching between execution of a first job/application on a plurality of cores and execution of a second job/application on the plurality of cores).

Harris does not disclose:
the switching is carried out in a synchronous manner on said plurality of cores,
the step of synchronous multicore switching including all actions of a first group of actions and one or more actions among a second group of actions,
the first group of actions consisting of:
+ waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running, wherein each uninterruptible process under execution is executed up to completion and is not interrupted during said synchronous multicore switching; and
+ purging all memory resource(s) associated with the current set of software application(s),
wherein the step of synchronous multicore switching is performed synchronously over all of the cores of the processor; and
the second group of actions consisting of:
+ resetting input(s)-output(s) associated with the subsequence set of software application(s);
+ saving context of the current set of software application(s); and
+ restoring the context of the subsequent set of software application(s). 

However, Ito discloses: a method for implementing a partitioning during execution of software applications on a platform comprising a multicore processor having several separate cores: 
a context switching mechanism performed on the multicore processor having a plurality of cores is carried out in a synchronous manner on said plurality of cores (see lines 59-3 of cols. 19-20; “even when a plurality of processors are executing different exception processing simultaneously, each processor is allowed to conduct thread switching processing completely at the same time”. Each of the cores/processors is executing processes simultaneously and conducting context switching processing completely at the same time, and thus the context switching mechanism performed in such platform is carried out in a synchronous manner on the plurality of cores/processors. Also see lines 14-25 of col. 23);
the step of synchronous multicore switching including one or more actions among a second group of actions, the second group of actions consisting of: + resetting input(s)-output(s) associated with the object to be switched-in; + saving context of the object to be switched-out; and + restoring the context of the object to be switched-in (see lines 57-61 of col. 1, lines 15-3 of col. 5; “save a context of a thread being executed by its own processor in the context save area on the main storage”. Also see lines 21-34 of col. 9; “at the resumption of the thread set in question, the context of the thread A1 in the superordinate-side context save area 3211 is set at the superordinate-side processor and the context of the thread A2 in the subordinate-side context save area 3212 is set at the subordinate-side processor to resume execution of the threads A1 and A2 at the same time”. Note: since the context switching is performed in a manner of saving the context of the object to be switched-out, it resets the input/output to be used for the object to be switched-in).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the context switch mechanism performed on the multicore platform from Harris by including executing processes on the multiple cores/processors simultaneously and conducting thread switching process completed for each of the multiple cores/processors at the same time and executing processes of saving and restoring context of corresponding object at the context switching mechanism from Ito, since it would provide a method of ensuring that a plurality of threads will be activated simultaneously with a small overhead (see lines 4-13 of col. 20 from Ito; “synchronization is already established at a time point of thread switching, which results in realizing a kernel scheduler ensuring that a plurality of threads will be activated simultaneously with a small overhead”) and switching between different objects with saved context (see lines 15-3 of col. 5 and lines 21-34 of col. 9 from Ito).
Thereby, the combination of Harris and Ito discloses: 
the switching is carried out in a synchronous manner on said plurality of cores (see [0093] from Harris, lines 59-3 of cols 19-20 from Ito),
wherein the step of synchronous multicore switching is performed synchronously over all of the cores of the processor (see [0093] from Harris and lines 59-3 of cols 19-20 from Ito. Note: although Fig. 7B from Harris shows only five of the six cores are used for executing the first job and only four of the six cores are used for executing the second job, based on “which the two jobs take turns using as many cores as they can (based on the availability of runnable threads) during alternate time slices” (emphasis added) from [0093] of Harris; it is reasonable to one with ordinary kill in the art that there is an embodiment of all of the cores are allocated to execute the first job at a first time period and then all of six cores are allocated to execute the first job at a second time period. Thereby, in such embodiment, the switching is performed synchronously over all of the cores of the processor); 
the step of synchronous multicore switching including one or more actions among a second group of actions, the second group of actions consisting of: + resetting input(s)-output(s) associated with the subsequence set of software application(s); + saving context of the current set of software application(s); and + restoring the context of the subsequent set of software application(s) (see Fig. 7B, [0093] from Harris, lines 15-3 of col. 5 and lines 21-34 of col. 9 from Ito. During the context switch process of switching from the first job to the second job at the second time period described by [0093] of Harris, the combination system would save context of the first job, i.e., object to be switched-out; by doing such process, the input/output of the cores for executing the second job, i.e., object to be switched-in, is reset. In addition, during the context switch process of switching first job to the second job at the fourth time period described by [0093] of Harris, the combination system would restore the context of the second job, i.e., object to be switched-in).

In addition, Baker discloses: it is well-known to perform a context switching mechanism comprises action of waiting for uninterruptible process(es) of the current task to finish running, wherein each uninterruptible process under execution is executed up to completion and is not interrupted during switching (see lines 34-64 of col. 1; “in a synchronous duplex processor system”, “One task may be swapped out while several others are sequentially swapped in and out before the first one is completed”, “When a task is swapped in, the processor executes the task for a predetermined amount of time, until a scheduler swaps out that task and swaps in another task” and “when a task is reading and writing data to a particular memory location while other tasks require reading access to that same memory location. In such a case it is essential that some exclusionary mechanism be employed to prevent access to memory until the previous task is complete. In an event where it is essential for a particular procedure within a task to complete, or for the task itself to complete, the processor executing that procedure or task may be forced into an uninterruptable state until the procedure or task is complete”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the context switch mechanism performed on the multicore platform from the combination of Harris and Ito by including performing context switch mechanism comprising action of allowing uninterruptible process of object to be switched out at the context switch mechanism executes up to completion without being interrupted during the context switching from Baker, since it would provide a mechanism of not only allowing to  perform the context switching but also allowing to complete certain essential procedures of the object to be switched out before the context switch process (see lines 34-64 of col. 1 from Baker).

Furthermore, Jachiet discloses: it is well-known to perform a context switching mechanism comprises action of purging all memory resource(s) associated with the current set of process(es) to be switched out (see [0079]; “to purge from cache memory the software entities of the first process and thus to leave the cache memory free for the software entities of the second process”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the processes performing for context switching of first and second jobs/applications on the multicore device from the combination Harris, Ito and Baker by including performing action of purging memory resource associated with process to be switched out at a context switch mechanism from Jachiet, and thus the combination of Harris, Ito , Baker and Jachiet discloses: the step of synchronous multicore switching including all actions of a first group of actions consisting of: + waiting, synchronized over the plurality of cores, for uninterruptible process(es) of the current set of software application(s) to finish running, wherein each uninterruptible process under execution is executed up to completion and is not interrupted during said synchronous multicore switching; and + purging all memory resource(s) associated with the current set of software application(s), since it would provide a mechanism of leaving the cache memory free for the second process to be switched in (see [0079] from Jachiet).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Harris, Ito , Baker and Jachiet discloses: wherein the method further comprises the following step: - switching between a running of a first software application and a running of a second software application on a same core, during a running of a given set of software application(s) (see Fig. 7B and [0093] from Harris. According to the policy of “which the two jobs take turns using as many cores as they can (based on the availability of runnable threads) during alternate time slices”, emphasis added, it is well-known to one with ordinary skill in the art that there is an embodiment of there is only one of the six core are available for executing the first job and only the same core are available for executing the second job. Also see “an initial hardware execution resource allocation decision for that application (and/or other applications executing concurrently in the same multi-socket system)” from [0031] of Harris). 

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Harris, Ito , Baker and Jachiet discloses: wherein the step of switching on a same core includes one or more actions among the group consisting of + waiting for uninterruptible process(es) of the first software application to finish running; + purging memory resource(s) of the core, including the corresponding private cache(s); + saving the context of the first software application; and + restoring the context of the second software application (see lines 34-64 of col. 1 from Baker; “In such a case it is essential that some exclusionary mechanism be employed to prevent access to memory until the previous task is complete. In an event where it is essential for a particular procedure within a task to complete, or for the task itself to complete, the processor executing that procedure or task may be forced into an uninterruptable state until the procedure or task is complete”. Also see [0093] from Harris, lines 15-3 of col. 5 and lines 21-34 of col. 9 from Ito. During the context switch process of switching from the first job to the second job at the second time period described by [0093] of Harris, the combination system would save context of the first job, i.e., object to be switched-out. In addition, during the context switch process of switching first job to the second job at the fourth time period described by [0093] of Harris, the combination system would restore the context of the second job, i.e., object to be switched-in)

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Harris, Ito , Baker and Jachiet discloses: wherein the platform hosts a single operating system for all of the cores and/or or an operating system for each core (see [0079] from Harris; “an operating system on a multi-core machine”).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, Claim 9 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20160246647A1, hereafter Harris), Ito (US 6675191 B1), Baker (US 5485593 A) and Jachiet (US 20120110301 A1) and further in view of Reynolds et al. (US 20020104043 A1, hereafter Reynolds).
Jachiet and Reynolds were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further the combination of Harris, Ito , Baker and Jachiet discloses: An electronic system, comprising:
- a memory able to store [avionics] software applications (see Fig. 11 and [0117] from Harris; “One or more of the system memories 1110 may contain program instructions 1120. Program instructions 1120 may be executable to implement one or more compilers 1121, one or more applications 1122”);
- a platform able to execute each software application, the platform comprising a multicore processor having several separate cores (see Fig. 11, [0024] and [0116]-[0117] from Harris; “for scheduling cores within those processors (each of which may include comprising multiple hardware contexts), or for scheduling individual hardware contexts”, “one or more processors 1170; each may include multiple cores” and “one or more applications 1122 (which may include parallel computations suitable for execution on multiple hardware contexts, as described herein)”); and
- the electronic device for implementing the partitioning during the execution of the software applications on the platform according to claim 9 (see rejection of Claim 9).
The combination of Harris, Ito , Baker and Jachiet does not disclose: the software applications are avionics software applications.
However, Reynolds discloses: a memory of a device that performs context switch process able to store avionics software applications (see [0018] and [0020]; “main system memory 106 is a partitioned RAM memory having "n" partitions of either a physical or logical nature. Each partition contains an independent proprietary avionics software program” and “The partitions of main system memory 106 are executed by main system microprocessor 102 in a context switching arrangement …. When a partition is switched into context”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the software programs of the computer device performs context switch process from the combination of Harris, Ito , Baker and Jachiet by including avionics software applications of a computer device performs context switch process from Reynolds, and thus the combination of Harris, Ito , Baker, Jachiet and Reynolds discloses the missing limitations from the combination of Harris, Ito , Baker and Jachiet, since it is well-known and understood that a computer device containing avionics software applications can also perform context switch process (see [0018] and [0020] from Reynolds).

Response to Arguments
Applicant’s arguments, filed 4/29/2022, with respect to rejections of Claims 1 and 5-10 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 7478388 B1) discloses: different software entities execute in different ones of these operating modes at a platform of having one or more processors; a switching routine is implemented to switch from one operating mode to another and to transfer control from one software entity to another (see abstract and lines 40-46 of col. 10).
Kaku et al. (US 20160041842 A1) discloses: performing context switching to switching a first software application executed on multicore system to a second software application (see Claim 1).
Ayers et al. (US 5204952 A) discloses: a duplex processor system having multiple processors (see lines 36-30 of col. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196